Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [2]) and attempted petit larceny (Penal Law §§ 110.00, 155.25). We agree with defendant that County Court erred in refusing to instruct the jury on the issue of identification. We conclude, however, that the error is harmless (see, People v Hattan, 149 AD2d 531, lv denied 74 NY2d 741). The evidence of defendant’s guilt is overwhelming and there is no significant probability that defendant otherwise would have been acquitted (see, People v Crimmins, 36 NY2d 230, 241-242). (Appeal from Judgment of Monroe County Court, Egan, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Gorski, JJ.